DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 3, “the clamping member” should be amended to read --the clamping arrangement-- to remain consistent in terminology and avoid confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the nasal apertures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it has been assumed that claim 3 depends from claim 2, instead of claim 1, in order to provide the necessary antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ellis et al. (US 2017/0049983).
As to claim 1, Ellis discloses a system (Fig. 24A, paragraph [0121]) for aligning a patient interface for use in delivering a flow of a breathing gas to the airway of a patient with an adhesive arrangement structured to secure the patient interface to the patient (the italicized portion is the preamble of the claim and describes the intended use of the system.  Ellis’ system is capable of being used in the claim manner, for example, by using plug portion 608 to hold the patient interface (cushion 10, Fig. 25C) in place while an adhesive liner is applied to the exposed surface of the cushion 10; thus, the limitation is met by the structure of Ellis’s system), the system comprising a base 608 (see annotated Fig. 24A below) structured to be disposed on a surface, the base 608 comprising a central member 620 protruding upward from the base to a contoured surface (see annotated Fig. 24A below), the central member 620 including a pair of protruding alignment elements extending further upward from the contoured surface (see annotated Fig. 24A below where the protruding elements are the protruding sides of the male member 610, (paragraph [0121])).  

    PNG
    media_image1.png
    585
    666
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2017/0049983), in view of Oenning et al. (US 2018/0043122).
As to claim 9, Ellis discloses the claimed invention except that the base is formed from an additive manufacturing process.  However, Oenning teaches an additive manufacturing process for forming a mold for a patient interface (paragraph [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Ellis so that the base 608 (plug portion of the molding fixture 596) from an additive manufacturing process, as taught by Oenning, in order to provide a quick and inexpensive means for manufacturing the mold.  
As to claim 10, Ellis discloses the claimed invention except that the base is dimensioned, at least in- part, based on dimensions obtained from the patient.  However, Oenning teaches creating a customized mold for a patient interface based on dimensions obtained from the patient (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Ellis so that the base 608 (plug portion of the molding fixture 596) is dimensioned, at least in- part, based on dimensions obtained from the patient, as taught by Oenning, in order to provide a customized patient interface that is closely matched with the patient’s individual anatomy.  
As to claim 11, Ellis discloses the claimed invention except that the contoured surface is dimensioned based on facial dimensions of the patient.  However, Oenning teaches creating a customized mold for a patient interface based on dimensions obtained from the patient (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Ellis so that the contoured surface of the base 608 (plug portion of the molding fixture 596) is dimensioned based on facial dimensions of the patient, as taught by Oenning, in order to provide a customized patient interface that is closely matched with the patient’s individual anatomy.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2017/0049983), in view of Ho et al. (WO 2017/108763).
As to claim 13, Ellis discloses the claimed invention except that the base further comprises a custom indicia selected by the patient integrally formed therewith.  However, Ho teaches providing a patient interface (Fig. 1) with a custom indicia (name, serial number, graphic, phrase, etc., 220-820, Figs. 2-8, paragraph [12]) selected by the patient integrally formed therewith through a molding process (Abstract, paragraphs [14]-[15]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the system of Ellis so that the base 608 (plug portion of the molding fixture 596) includes a custom indicia to be applied to the patient interface during molding, as taught by Ho, in order to provide a customized patient interface that can be easily identified by the patient and provides an aesthetically pleasing appearance.  
Allowable Subject Matter
Claims 14 and 15 are allowed.
Claims 2, 4-8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose, teach or suggest the additional limitations of the patient interface being a nasal mask having a pair of nasal apertures (22), and wherein each protruding alignment element is sized and configured to cooperatively engage a corresponding nasal aperture of the patient interface device or 
a clamping arrangement (104) moveably coupled to the base, the clamping arrangement being structured to hold the adhesive arrangement in a predetermined position on the base.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bornhodlt et al. (US 2020/0016358) discloses an overmolding tool for forming a patient interface cushion having a base and a central member protruding upward from the base (Fig. 4D).
Gibson et al. (US 2013/0139822) disclsoes a laminating tool to adhere cushion components together (Fig. 10).
Lang et al. (US 2010/0101581) discloses a manufacturing tool for a patient interface having a protruding central member extending the a base (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785